DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments / Arguments
Applicant’s arguments and amendments submitted on 5/6/22 have been fully and carefully considered and are persuasive.
The claim rejections under 35 USC 102(a)(1) are withdrawn in view of applicant’s amending of subject matter, previously indicated as allowable, into the independent claim.
Allowable Subject Matter
Claims 1 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter / reasons for allowability: 
Considering claims 1, the prior art does not teach or suggest the claimed atmospheric water generating system with frame, plurality of condensation panels, at least one condensation surface of each panel, and a panel support mechanisms with panel support members, wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame. 
Max (US 2004/0000165) as previously relied upon is regarded as the closest relevant prior art; Max teaches an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected). However Max fails to disclose wherein an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected).
Gradinger (US 2013/0008633) discloses a prior art teaching of a plurality of condensation panels being in spaced apart relation to each other (see para [0006], FIG. 1 - [spaced apart] stack of panels 11 having cooling conduits 12). Gradinger fails to disclose wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame. 
Johnstone (US 6,651,435) discloses a water evaporation apparatus (abstract) further comprising a condenser means with condenser support member (see FIG. 9, col 4, In 33-37). Johnston fails to disclose wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame.
Ackerman (US 2016/0229706) teaches an atmospheric water harvester (see abstract, title) which comprise a series of panels 310 with cooling system (see Fig. 3 and para [0067-0070]). Ackerman fails to disclose wherein each of said one or more panel support members comprise a support post connected to said frame, said support post cooperatively sized and configured with a support aperture in said panel body of said condensation panel so as to allow said support post to pass through said support aperture and support said condensation panel in said frame.
Regarding claims 10-20, in each of claims 15 and 20, the prior art does not teach or fairly suggest the claimed atmospheric water generating apparatus as claimed, wherein each of said condensation panels having a panel body with an upper end, a lower end, a front side, a back side, a first side and a second side; a condensation surface associated with each of said first side and said second side of said condensation panel, each of said condensation surfaces being structured and arranged with a surface area that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air
Max (US 2004/0000165) as previously relied upon is regarded as the closest relevant prior art; Max teaches an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected). However Max fails to disclose wherein an atmospheric water generating apparatus to produce fresh water from moisture-laden air (abstract - an atmospheric water harvester extracts water from high relative humidity air is disclosed), said apparatus comprising: a frame having a plurality of frame members defining an upper end and a lower end of said apparatus (see FIG. 1, para [0027] - see frame members 118 on either side of condensation member 115, frame members depicted as having upper and lower surfaces (ends]); a condensation panel supported by said frame (see FIG. 1, para [0027] - condensation member 115 depicted as supported by frame members 118), a condensation surface associated with said condensation panel (FIG. 1, para [0028]...panel-type members 115 of the harvester are illustrated in FIG. 1 as flat for diagrammatic simplicity; a variety of surface configurations may be used to facilitate the condensation, collection, and removal of the harvested water), said condensation panel having a panel body with an upper end and a lower end (see para [0032]...harvesters are arranged in a tilted position so that water that condenses or gathers on the condensing surface flows, under the influence of gravity, to the lower end 124 of the harvester…); said condensation surface being structured and arranged with a surface area thereof that will contact the moisture-laden air when said condensation panel is exposed to the moisture-laden air (para [0012]­[0013]...an air passage is formed between the energy-gathering member (photovoltaic member) and the condensation member, and additional air passages are formed between condensation members where there are more than one condensation member; [0013] - high relative humidity air passes through the air passage or passages, where it is cooled...); and a flow channel disposed in said panel body of said condensation panel so as to define a flow path through said panel body between an inlet and an outlet of said condensation panel, said inlet connected to a source of cooled fluid, said flow channel being sized and configured to allow a cooled fluid from the source of cooled fluid to flow through said flow channel from said inlet to said outlet of said condensation panel, said outlet connected to the source of cooled fluid to direct the cooled fluid thereto (claim 8 ... said cooling system comprises cooling channels that are embedded within said first condensation member and that cool said first condensation surface from within said first condensation member; see also FIG. 4, paras [0042]-[0043] - a miniaturized cooling system is embedded in the flat panel 115' [broadly interpreted that, although not shown explicitly, such a cooling system would provide inlet and outlet to the condensation panel in order to transport cooling fluid]), wherein said flow path through said condensation panel is selected so the cooled fluid will cool said condensation surface of said condensation panel when the cooled fluid is flowing through said flow channel to produce condensate on said condensation surface when said condensation surface is in contact with the moisture laden air (para [0043]...cooled flat panel 115' has small diameter pipes on the order of a centimeter or less in diameter carrying the refrigerant that are embedded beneath the surface of the condensation member to provide a refrigerated surface 158 on which condensation [from moisture laden air] can take place), said condensation panel configured for the condensate to flow downward to said lower end of said condensation panel and toward said lower end of said apparatus to collect as the fresh water on a water collecting surface that is associated with said apparatus (FIG. 1, para [0032] - water harvesters are arranged in a tilted position so that condensed water flows to the lower end where it is collected).
Bernardo Castanon Seoane (US 2006/0065001) discloses a system for extracting potable water from the atmosphere includes first and second surfaces in parallel. A liquid in a two-sided enclosure is cooled and moisture is condensed and removed from the first and second surfaces of the enclosure (abstract; see also FIGS. 1 and 3). Bernardo Castanon Seoane fails to disclose a condensation surface associated with each of said first side and said second side of said condensation panel, wherein said flow path through each of said condensation panels is selected so the cooled fluid will cool each of said condensation surfaces of said condensation panels when the cooled fluid is flowing through said flow channel thereof to produce condensate on each of said condensation surfaces when said condensation surfaces are in contact with the moisture-laden air. 
Swanson (US 3,675,442) discloses an atmospheric water collector using vertically aligned condenser filaments that provide condensing surfaces at a temperature below the dew point of the air (abstract). Swanson fails to disclose a condensation surface associated with each of said first side and said second side of said condensation panel, wherein said flow path through each of said condensation panels is selected so the cooled fluid will cool each of said condensation surfaces of said condensation panels when the cooled fluid is flowing through said flow channel thereof to produce condensate on each of said condensation surfaces when said condensation surfaces are in contact with the moisture-laden air. Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests a condensation surface associated with each of said first side and said second side of said condensation panel, wherein said flow path through each of said condensation panels is selected so the cooled fluid will cool each of said condensation surfaces of said condensation panels when the cooled fluid is flowing through said flow channel thereof to produce condensate on each of said condensation surfaces when said condensation surfaces are in contact with the moisture-laden air.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772